

    




Exhibit 10.1


Dated 30 June 2017
Third Global Amendment and Restatement Agreement
between
Globalstar, Inc.
as the Borrower
Thermo Funding Company LLC
as Thermo and the Subordinated Creditor
BNP Paribas
as the BPIFAE Agent and the Security Agent
The Banks and Financial Institutions
named in Schedule 1 (Lenders) as the Lenders
and


Others


in respect of a BPIFAE Facility Agreement
dated 5 June 2009 and amended and restated on 22 August 2013 and 7 August 2015


White & Case LLP
5 Old Broad Street
London EC2N 1DW

--------------------------------------------------------------------------------




Table of Contents


 
Page
1. Definitions and Interpretation
3
2. Amendment and Restatement
5
3. Equity Commitment from Thermo
6
4. Representations and Warranties
7
5. Amendment Fee
8
6. Confirmations of Obligors
8
7. Continuity, Waivers and Further Assurance
10
8. Security Review
11
9. Miscellaneous
11
Schedule 1 Lenders
42
Schedule 2 Subsidiary Guarantors
43
Schedule 3 Conditions Precedent to the Effective Date
44
Schedule 4 Disclosures
45
Schedule 5 Conditions Subsequent to the Effective Date
45
Schedule 6 Third Amended and Restated Facility Agreement
46
Schedule 7 Second Amended and Restated Accounts Agreement
47










--------------------------------------------------------------------------------








This Third Global Amendment and Restatement Agreement (the “Agreement”) is made
by way of deed on 30 June 2017 between:
(1)
Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

(2)
Thermo Funding Company LLC, a limited liability company duly organised and
existing under the laws of the State of Colorado, with its principal office
located at 1735 Nineteenth Street, Second Floor, Denver, Colorado 80202, United
States of America (“Thermo” and the “Subordinated Creditor”);

(3)
The Subsidiary Guarantors, listed in Schedule 2 (Subsidiary Guarantors) as
Subsidiary Guarantors (the “Subsidiary Guarantors”);

(4)
BNP Paribas, a société anonyme with a share capital of €2,491,915,350 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as
facility agent and Chef de File for and on behalf of the Finance Parties (the
“BPIFAE Agent” (previously referred to as the “COFACE Agent”));

(5)
BNP Paribas, a société anonyme with a share capital of €2,491,915,350 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as the
security agent (the “Security Agent”);

(6)
BNP Paribas, a société anonyme with a share capital of €2,491,915,350 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as
offshore account bank;

(7)
BNP Paribas, Société Générale, Natixis, Crédit Agricole Corporate and Investment
Bank and Credit Industriel et Commercial, each acting in its capacity as a
mandated lead arranger (the “Mandated Lead Arrangers”); and

(8)
The Banks and Financial Institutions listed in Schedule 1 (Lenders) as lenders
(the “Lenders”).

Recitals:
(A)
The Borrower, the BPIFAE Agent (previously referred to as the “COFACE Agent”),
the Original Lenders and others entered into a facility agreement dated 5 June
2009 (the “Original Facility Agreement”).

(B)
Following the occurrence of certain Defaults and Events of Default under the
Original Facility Agreement, the Borrower, the Subsidiary Guarantors, the
Security Agent, the BPIFAE Agent, the Lenders and Thermo entered into an equity
commitment, restructuring support and consent agreement dated 20 May 2013
pursuant to which the Borrower requested that, among other things, the Lenders
consent and agree to a restructuring of the obligations of the Borrower under
the Original Facility Agreement on the basis of certain key terms as set out
therein, and subject to other terms and conditions as set out therein (the
“Initial Restructuring”).





2

--------------------------------------------------------------------------------







(C)
In connection with the Initial Restructuring, the Parties entered into a global
deed of amendment and restatement dated 31 July 2013, as amended, varied and
modified from time to time (the “First GARA”), pursuant to which the Parties
agreed to, among other things, amend and restate the Original Facility Agreement
(as amended and restated, the “First Amended and Restated Facility Agreement”)
on the terms and subject to the First GARA.

(D)
The Parties agreed to amend and restate the First Amended and Restated Facility
Agreement pursuant to, and in accordance with, an amendment and restatement
agreement dated 7 August 2015 (the “Second GARA”).

(E)
Pursuant to an amendment request letter dated 27 April 2017 from the Borrower to
the BPIFAE Agent, the Parties have agreed to amend and restate the Second
Amended and Restated Facility Agreement and the First Amended and Restated
Accounts Agreement pursuant to, and in accordance with, this Agreement.

(F)
It is the intention of the Parties that this Agreement be executed as a deed.



It is Hereby Agreed as follows:

1.
Definitions and Interpretation

1.1
Definitions

In this Agreement:
“Amendment Fee” has the meaning given to such term in Clause 5.1 (Amendment
Fee).
“Commitment Period” means the period commencing on the Effective Date and ending
on the date of the earliest to occur of:
(a)
Thermo (or another member of the Thermo Group) providing cash equity financing
to the Borrower in an amount equal to the Stage I Equity Raise Amount; and

(b)
a person or persons (other than a member of the Thermo Group) providing cash
equity financing to the Borrower in an aggregate amount equal to the Stage I
Equity Raise Amount,

in each case, in accordance with the terms of the Third Amended and Restated
Facility Agreement.
“Effective Date” means the date on which the BPIFAE Agent confirms to the
Borrower and the Lenders that it has received all of the documents and other
evidence set out in Schedule 3 (Conditions Precedent to the Effective Date) in
form and substance satisfactory to the BPIFAE Agent (acting on the instructions
of each Lender).
“First Amended and Restated Accounts Agreement” means the “Accounts Agreement”
as such term is defined in the Second Amended and Restated Facility Agreement.
“First Amended and Restated Facility Agreement” has the meaning given to such
term in Recital (C).
“First GARA” has the meaning given to such term in Recital (C).




 
3
 




--------------------------------------------------------------------------------







“Initial Restructuring” has the meaning given to such term in Recital (B).
“Longstop Date” means 30 June 2017 or such other date as may be agreed between
the Borrower and the BPIFAE Agent (acting on the instructions of all the
Lenders).
“Original Facility Agreement” has the meaning given to such term in Recital (A).
“Party” means a party to this Agreement.
“Relevant Finance Document” means this Agreement and the Third Thermo Group
Undertaking Letter.
“Second Amended and Restated Accounts Agreement” means the accounts agreement
set out in Schedule 7 (Second Amended and Restated Accounts Agreement).
“Second Amended and Restated Facility Agreement” means the First Amended and
Restated Facility Agreement, as amended and restated by the Second GARA.
“Second GARA” has the meaning given to such term in Recital (D).
“Thermo Commitment” has the meaning given to such term in Clause 3.1 (Thermo
Commitment).
“Third Amended and Restated Facility Agreement” means the Second Amended and
Restated Facility Agreement, as amended and restated by this Agreement, the
terms of which are set out in Schedule 6 (Third Amended and Restated Facility
Agreement).
1.2
Incorporation of Defined Terms

Both prior to, and from, the Effective Date terms defined in clause 1.1
(Definitions) of the Third Amended and Restated Facility Agreement shall, unless
otherwise defined herein, have the same meaning in this Agreement and the
principles of construction set out in clause 1.2 (Construction) of the Third
Amended and Restated Facility Agreement shall have effect as if set out in this
Agreement.
1.3
Clauses

(a)
In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause or a Schedule hereof.

(b)
Clause headings are for ease of reference only.

1.4
Third Party Rights

(a)
A person which is not a party to this Agreement (a “third party”) shall have no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy
the benefit of any term of this Agreement.

(b)
The Parties may, without the consent of any third party, vary or rescind this
Agreement.

1.5
References to COFACE and BPIFAE





 
4
 




--------------------------------------------------------------------------------







(a)
Pursuant to Amending Finance Law No.2015-1786 dated 31 December 2016 (“Loi de
finance rectificative n°2015-1786 du 29 décembre 2015”), the French state took
over for its own account all the rights and obligations of COFACE under the
whole portfolio of existing export credit insurance policies and contracts
concluded by COFACE as the French state’s export credit agency.

(b)
The COFACE export credit insurance policies and contracts which have been
transferred to the French state on 31 December 2016 and are now managed by
BPIFAE, acting on behalf, in the name, and under the control, of the French
state in accordance with article L. 432-2 of the French Insurance Code, include
each BPIFAE Insurance Policy.

(c)
For the purposes of the Third Amended and Restated Facility Agreement and the
other Finance Documents, with effect from the date of this Agreement:

(i)
the French state will be the “successor in title” to COFACE;

(ii)
BPIFAE will be the “agent” of the French state;

(iii)
all references to “COFACE” in the Finance Documents should be construed as, and
deemed to be, references to the French state and/or to BPIFAE, as the context
may require;

(iv)
all rights currently accruing to COFACE under or in connection with the Finance
Documents will accrue to the French state and/or to BPIFAE, as the context may
require;

(v)
any request for consent or other notice or communication to be sent to the
French state (as the “successor in title” to COFACE) should be sent to BPIFAE;
and

(vi)
any consent or other notice or communication received from BPIFAE should be
construed as having been sent with the full consent and authority of the French
state.

1.6
Conflict

In the case of any inconsistency between the provisions of this Agreement and
the provisions of any other Finance Document, the provisions of this Agreement
shall prevail.

2.
Amendment and Restatement

2.1
Amendment and Restatement

With effect from the Effective Date:
(a)
the Second Amended and Restated Facility Agreement shall be deemed to have been
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule 6 (Third Amended and Restated Facility Agreement); and

(b)
the First Amended and Restated Accounts Agreement shall be deemed to have been
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule 7 (Second Amended and Restated Accounts Agreement).

2.2
Failure to Achieve Effective Date





 
5
 




--------------------------------------------------------------------------------







If the Effective Date does not occur on or prior to the Longstop Date, neither
the Second Amended and Restated Facility Agreement nor the First Amended and
Restated Accounts Agreement shall be deemed to have been amended and restated as
set out in accordance with Schedule 6 (Third Amended and Restated Facility
Agreement) and Schedule 7 (Second Amended and Restated Accounts Agreement) (as
the case may be).
2.3
Conditions Subsequent

As soon as possible, but in any event no later than the date specified for a
condition set out in Schedule 5 (Conditions Subsequent to the Effective Date)
(or such later date as may be agreed between the Borrower and the BPIFAE Agent
(acting on the instructions of each Lender)) each condition subsequent set out
in Schedule 5 (Conditions Subsequent to the Effective Date) shall be satisfied
in form and substance satisfactory to the BPIFAE Agent (acting on the
instructions of each Lender).
2.4
Finance Document

Each Party agrees that this Agreement is designated a “Finance Document” for the
purposes of the Second Amended and Restated Facility Agreement.

3.
Equity Commitment from Thermo

3.1
Thermo Commitment

As of the Effective Date, subject to the terms of this Agreement and the other
Finance Documents (as applicable), Thermo agrees to make, or cause to be made,
available to the Borrower cash equity financing (including for this purpose,
convertible subordinated debt, subordinated debt, subordinated debt with
warrants, or similar equity-like financial instruments which, in all cases,
shall be subject to definitive documentation, including, without limitation,
subordination provisions, acceptable to the BPIFAE Agent, the Majority Lenders
and BPIFAE) during the Commitment Period in an aggregate amount of no less than
the Stage I Equity Raise Amount (but not including the 2017 Terrapin
Contribution) (the “Thermo Commitment”).
3.2
Thermo Demand

If, during the Commitment Period, Thermo receives written notice demanding
monies in an amount specified from the Borrower, then within fifteen (15)
Business Days Thermo shall make, or cause to be made, available to the Borrower
such requested monies, provided that the amount of such requested monies is less
than or equal to the remaining Thermo Commitment at such time.
3.3
Occurrence of Event of Default

If, during the Commitment Period, an Event of Default arising as a result of a
breach of clause 21.23 (The 2017 Equity Raise) of the Third Amended and Restated
Facility Agreement has occurred and is continuing, then within five (5) days of
receipt of any notice from the BPIFAE Agent specifying an amount of monies
needed by the Borrower in order to satisfy its Stage I Equity Raise obligations,
then:
(a)
the BPIFAE Agent may issue a written notice to Thermo demanding such monies for
the Borrower; and





 
6
 




--------------------------------------------------------------------------------







(b)
within fifteen (15) Business Days Thermo shall make, or cause to be made,
available to the Borrower such requested monies, provided that the amount of
such requested monies is less than or equal to the remaining Thermo Commitment
at such time.

3.4
Thermo Agreement

Thermo hereby acknowledges and agrees that:
(a)
it shall execute and deliver all agreements, instruments, certificates, filings
and other documents necessary, or otherwise reasonably requested by the Borrower
or the BPIFAE Agent, to effect the Thermo Commitment in accordance with the
terms set out in this Clause 3 (Equity Commitment from Thermo);

(b)
its obligation to fund the Thermo Commitment shall be irrevocable and subject
only to the conditions expressly set out in this Clause 3 (Equity Commitment
from Thermo); and

(c)
it shall procure that any third-party that provides the Borrower or any of the
Subsidiary Guarantors with convertible subordinated debt, subordinated debt,
subordinated debt with warrants, or similar equity-like financial instruments
shall agree to be bound by subordination provisions on terms acceptable to the
BPIFAE Agent, the Majority Lenders and BPIFAE.


4.
Representations and Warranties

4.1
Borrower Representations

Subject to the disclosures set out in Schedule 4 (Disclosures), on each of:
(a)
the date of this Agreement; and

(b)
the Effective Date,

the Borrower repeats in favour of the Finance Parties each of the
representations and warranties set out in clause 18 (Representations) of the
Third Amended and Restated Facility Agreement and in each other Finance Document
to which it is a party but with reference to the facts existing as of the date
on which such representation is being repeated (with any reference in clause 18
(Representations) of the Third Amended and Restated Facility Agreement (or
equivalent provision) to the “date of this Agreement” being deemed to be the
date of this Agreement or the Effective Date, as the context requires).
4.2
Subsidiary Guarantor Representations

Subject to the disclosures set out in Schedule 4 (Disclosures), on each of:
(a)
the date of this Agreement; and

(b)
the Effective Date,

each Subsidiary Guarantor repeats in favour of the Finance Parties each of the
representations and warranties set out in clause 4 (Representations and
Warranties) of each Guarantee Agreement and each other Finance Document to which
it is a party but with reference to the facts existing as of the date on which
such representation is being repeated (with any reference in clause 4
(Representations




 
7
 




--------------------------------------------------------------------------------







and Warranties) of a Guarantee Agreement (or any equivalent provision in a
Finance Document) to the “date of this Agreement” being deemed to be the date of
this Agreement or the Effective Date, as the context requires).
4.3
Thermo Representations

Subject to the disclosures set out in Schedule 5 (Disclosures), on each of:
(a)
the date of this Agreement; and

(b)
the Effective Date,

Thermo repeats in favour of the Finance Parties each of the representations and
warranties set out in clause 5 (Representations and Warranties) of the Thermo
Subordination Deed but with reference to the facts existing as of the date on
which such representation is being repeated (with any reference in clause 5
(Representations and Warranties) of the Thermo Subordination Deed to the “date
of this Agreement” being deemed to be the date of this Agreement or the
Effective Date, as the context requires).

5.
Amendment Fee

5.1
Amount of Amendment Fee

As consideration for the Finance Parties’ entry into this Agreement, the
Borrower shall pay a fee in an amount equal to US$255,000 (the “Amendment Fee”)
to be allocated as follows:
(a)
to the BPIFAE Agent (for the account of each Lender) an amendment fee in an
amount equal to US$45,000 for each Lender; and

(b)
to the BPIFAE Agent (for its own account as agent) an amendment fee in an amount
equal to US$30,000.

5.2
Payment

The Amendment Fee shall be payable:
(a)
on or prior to the Effective Date as a condition precedent to the occurrence
thereof; or

(b)
if the Effective Date has not occurred by the Longstop Date, on the Business Day
immediately following the Longstop Date.

5.3    Non-refundable
The Amendment Fee shall be payable in immediately available funds and, once
paid, shall be non-refundable and non-creditable against any other fees payable
in connection with the Finance Documents.

6.
Confirmations of Obligors

6.1
Confirmations – Date of this Agreement

As of the date of this Agreement:




 
8
 




--------------------------------------------------------------------------------







(a)
each Obligor irrevocably and unconditionally confirms its acceptance of the
Third Amended and Restated Facility Agreement;

(b)
each Obligor irrevocably and unconditionally confirms that notwithstanding this
Agreement, each Finance Document to which it is a party remains in full force
and effect and the rights, duties and obligations of each Obligor thereunder are
not released, discharged or impaired by this Agreement;

(c)
each Subsidiary Guarantor irrevocably and unconditionally confirms that its
guarantee and indemnity under clause 2.1 (Guarantee and Indemnity) of each
Guarantee Agreement to which it is a party:

(i)
continues in full force and effect on the terms of each Guarantee Agreement to
which it is a party; and

(ii)
extends to the liabilities and obligations of the Obligors under the Finance
Documents (including this Agreement);

(d)
each Obligor irrevocably and unconditionally confirms that any Lien created by
it under the Security Documents extends to the liabilities and obligations of
the Obligors under the Finance Documents subject to any limitations set out in
the Security Documents; and

(e)
each Obligor irrevocably and unconditionally confirms that the Liens created
under the Security Documents to which it is a party continue in full force and
effect on the terms of the Security Documents.

6.2
Confirmations – Effective Date

As of the Effective Date:
(a)
each Obligor irrevocably and unconditionally confirms its acceptance of the
Third Amended and Restated Facility Agreement;

(b)
each Obligor irrevocably and unconditionally agrees that it is bound by the
terms of the Third Amended and Restated Facility Agreement applicable to it;

(c)
each Subsidiary Guarantor irrevocably and unconditionally confirms that its
guarantee and indemnity under clause 2.1 (Guarantee and Indemnity) of each
Guarantee Agreement to which it is a party:

(i)
continues in full force and effect on the terms of each Guarantee Agreement to
which it is a party; and

(ii)
extends to the liabilities and obligations of the Obligors under the Finance
Documents;

(d)
each Obligor irrevocably and unconditionally confirms that, except as explicitly
provided for in this Agreement, each Finance Document to which it is a party
remains in full force and effect and the rights, duties and obligations of each
Obligor thereunder are not released, discharged or impaired by this Agreement;

(e)
each Obligor irrevocably and unconditionally confirms that any Lien created by
it under the Security Documents extends to the liabilities and obligations of
the Obligors under the Finance Documents subject to any limitations set out in
the Security Documents;





 
9
 




--------------------------------------------------------------------------------







(f)
each Obligor irrevocably and unconditionally confirms that the obligations of
the Obligors arising under the Finance Documents are included in the definition
of the relevant secured obligations (howsoever defined) for the purposes of the
Security Documents; and

(g)
each Obligor irrevocably and unconditionally confirms that the Liens created
under the Security Documents to which it is a party continue in full force and
effect on the terms of the Security Documents.








 
10
 




--------------------------------------------------------------------------------







7.
Continuity, Waivers and Further Assurance

7.1
Continuing Obligations

(a)
The provisions of the Second Amended and Restated Facility Agreement, the First
Amended and Restated Accounts Agreement and each other Finance Document, save as
amended hereby, continue in full force and effect.

(b)
For the avoidance of doubt, this Agreement shall not constitute an assignment or
novation of any of the rights and obligations of any party to the Second Amended
and Restated Facility Agreement or the First Amended and Restated Accounts
Agreement, nor shall it constitute an amendment to any Finance Document (except
as expressly provided in this Agreement) or Security Document in place at the
date of this Agreement, each of whose terms shall remain in full force and
effect.

7.2
Further Assurance

The Borrower shall, at the request of the BPIFAE Agent and at its own expense,
do all such acts and things necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Agreement.

8.
Security Review

8.1
Security Review

It is agreed and acknowledged that White & Case LLP, for and on behalf of the
Finance Parties, shall undertake a review of the Security Documents to assist
the Finance Parties in determining whether the Borrower is in compliance with
its obligations in relation to the Security Documents under the Finance
Documents (the “Security Review”).
8.2
Further Assurances

The Borrower shall, and it will procure that its advisors shall, provide all
reasonable assistance to White & Case LLP and the Finance Parties in connection
with the Security Review as may be reasonably requested from time to time
(including taking any of the actions contemplated by clause 21.17 (Further
Assurances) of the Third Amended and Restated Facility Agreement).

9.
Miscellaneous

9.1
Incorporation of Terms

The provisions of clauses 13.4 (Stamp Taxes), 13.5 (Value Added Tax),
35 (Partial Invalidity), 36 (Remedies and Waivers), 40 (Enforcement) and 41
(Confidentiality) of the Third Amended and Restated Facility Agreement shall
also apply to this Agreement as if expressly set out herein, mutatis mutandis,
with each reference therein to “this Agreement” being deemed to be a reference
to this Agreement, each reference to “Party” or “Parties” being deemed to be a
reference to the parties to this Agreement and each reference to the “Borrower”
being deemed to be a reference to each Obligor and the Subordinated Creditor.




 
11
 




--------------------------------------------------------------------------------







9.2
Set-off

(a)
If an Event of Default has occurred and is continuing, a Finance Party may
set‑off any matured obligation due from an Obligor under the Finance Documents
(to the extent beneficially owned by that Finance Party) against any matured
obligation owed by that Finance Party to that Obligor, regardless of the place
of payment, booking branch or currency of either obligation. 

(b)
If the obligations are in different currencies, the Finance Party may convert
either obligation at a market rate of exchange in its usual course of business
for the purpose of the set‑off. 

(c)
Following the exercise of a right of set‑off under this Agreement, the relevant
Finance Party shall notify the Borrower.

9.3
Counterparts

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.
9.4
Governing Law

This Agreement, and any non‑contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English law.
This Agreement has been executed by the Borrower, Thermo, and the Subsidiary
Guarantors as a deed and has been signed on behalf of the other Parties.




 
12
 




--------------------------------------------------------------------------------







SIGNATURE PAGES


The Borrower
SIGNED by GLOBALSTAR, INC. 


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB






 
13
 




--------------------------------------------------------------------------------







Thermo
SIGNED by THERMO FUNDING COMPANY LLC 


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
14
 




--------------------------------------------------------------------------------











SIGNED by GSSI, LLC in its capacity as GUARANTOR 


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact





Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB






 
15
 




--------------------------------------------------------------------------------









SIGNED by GLOBALSTAR SECURITY SERVICES, LLC in its capacity as GUARANTOR 


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
16
 




--------------------------------------------------------------------------------











SIGNED by GLOBALSTAR C, LLC in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB






 
17
 




--------------------------------------------------------------------------------









SIGNED by GLOBALSTAR USA, LLC in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
18
 




--------------------------------------------------------------------------------









SIGNED by GLOBALSTAR LEASING LLC in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB






 
19
 




--------------------------------------------------------------------------------









SIGNED by SPOT LLC in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 
/s/ Ashley Laurie


Attorney-in-fact






Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
20
 




--------------------------------------------------------------------------------









SIGNED by ATSS CANADA, INC. in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 
/s/ Ashley Laurie


Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
21
 




--------------------------------------------------------------------------------











SIGNED by GLOBALSTAR BRAZIL HOLDINGS, L.P. in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
22
 




--------------------------------------------------------------------------------









SIGNED by GCL LICENSEE LLC in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
23
 




--------------------------------------------------------------------------------









SIGNED by GUSA LICENSEE LLC in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
24
 




--------------------------------------------------------------------------------









SIGNED by GLOBALSTAR LICENSEE LLC in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
25
 




--------------------------------------------------------------------------------









SIGNED by GLOBALSTAR MEDIA, L.L.C. in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
26
 




--------------------------------------------------------------------------------









SIGNED by GLOBALSTAR BROADBAND SERVICES INC. in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB






 
27
 




--------------------------------------------------------------------------------









SIGNED by GLOBALSTAR INTERNATIONAL, LLC in its capacity as GUARANTOR  


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact




Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB






 
28
 




--------------------------------------------------------------------------------







The Subordinated Creditor


SIGNED by THERMO FUNDING COMPANY LLC


acting by its attorney Ashley Laurie


 


/s/ Ashley Laurie
Attorney-in-fact



Witnessed by: /s/ Laura Gerrard
Solicitor
Watson Farley & Williams
15 Appold Street
London EC2A 2HB








 
29
 




--------------------------------------------------------------------------------







Lender
BNP Paribas
By: /s/ Loic Le Sache        
Name: Loic Le Sache
Title: Head of Structured Export Finance
By: /s/ Herve Van Der Elst    
Name: Herve Van Der Elst
Title: Director – Structured Export Finance






 
30
 




--------------------------------------------------------------------------------







Lender
Société Générale
By: /s/ Olivier Royer        
Name: Olivier Royer
Title: MD – TMT Finance


By: /s/ Matthieu Saliou        
Name: Matthieu Saliou
Title: Director Export Finance




 
31
 




--------------------------------------------------------------------------------







Lender
Natixis    
By: /s/ Frederic Marechaux        
Name: Frederic Marechaux
Title: Director Export Finance Management and Portfolio
By: /s/ Thibault Lantoine        
Name: Thibault Lantoine
Title: Head of Aviation – Export Asset Monitoring












 
32
 




--------------------------------------------------------------------------------







Lender
Crédit Agricole Corporate and Investment Bank    
By: /s/ Jean-Luc Ransac        
Name: Jean-Luc Ransac
Title: Authorized Signatory
By: /s/ Mourad Ilekti        
Name: Mourad Ilekti
Title: Authorized Signatory


















 
33
 




--------------------------------------------------------------------------------







Lender
Crédit Industriel et Commercial    
By: /s/ Anne-HeleneHovasse    
Name: Anne-Helene Hovasse
Title:
By: /s/ Franciois-Xavier Archambault
Name: Franciois-Xavier Archambault
Title:












 
34
 




--------------------------------------------------------------------------------







Mandated Lead Arranger
BNP Paribas
By: /s/ Loic Le Sache        
Name: Loic Le Sache
Title: Head of Structured Export Finance
By: /s/ Herve Van Der Elst    
Name: Herve Van Der Elst
Title: Director – Structured Export Finance








 
35
 




--------------------------------------------------------------------------------







Mandated Lead Arranger
Société Générale
By: /s/ Olivier Royer        
Name: Olivier Royer
Title: MD – TMT Finance
By: /s/ Matthieu Saliou        
Name: Matthieu Saliou
Title: Director Export Finance




 
36
 




--------------------------------------------------------------------------------







Mandated Lead Arranger
Natixis    
By: /s/ Frederic Marechaux        
Name: Frederic Marechaux
Title: Director Export Finance Management and Portfolio
By: /s/ Thibault Lantoine        
Name: Thibault Lantoine
Title: Head of Aviation – Export Asset Monitoring










 
37
 




--------------------------------------------------------------------------------







Mandated Lead Arranger
Crédit Agricole Corporate and Investment Bank    
By: /s/ Jean-Luc Ransac        
Name: Jean-Luc Ransac
Title: Authorized Signatory
By: /s/ Mourad Ilekti        
Name: Mourad Ilekti
Title: Authorized Signatory






 
38
 




--------------------------------------------------------------------------------







Mandated Lead Arranger
Crédit Industriel et Commercial    
By: /s/ Anne-Helene Hovasse    
Name: Anne-Helene Hovasse
Title:
By: /s/ Franciois-Xavier Archambault
Name: Franciois-Xavier Archambault
Title:






 
39
 




--------------------------------------------------------------------------------







Security Agent
BNP Paribas
By: /s/ Loic Le Sache        
Name: Loic Le Sache
Title: Head of Structured Export Finance
By: /s/ Herve Van Der Elst    
Name: Herve Van Der Elst
Title: Director – Structured Export Finance








 
40
 




--------------------------------------------------------------------------------







BPIFAE Agent
BNP Paribas
By: /s/ Loic Le Sache        
Name: Loic Le Sache
Title: Head of Structured Export Finance
By: /s/ Herve Van Der Elst    
Name: Herve Van Der Elst
Title: Director – Structured Export Finance









 
41
 




--------------------------------------------------------------------------------








Schedule 1    Lenders
1.
BNP Paribas;

2.
Société Générale;

3.
Natixis;

4.
Crédit Agricole Corporate and Investment Bank; and

5.
Crédit Industriel et Commercial.










 
42
 




--------------------------------------------------------------------------------








Schedule 2    Subsidiary Guarantors
1.
GSSI, LLC, a limited liability company organised in Delaware, United States of
America, with organisational identification number 3732317 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

2.
Globalstar Security Services, LLC, a limited liability company organised in
Delaware, United States of America, with organisational identification
number 3747502 and whose chief executive office is at 300 Holiday Square
Boulevard, Covington, LA 70433, United States of America;

3.
Globalstar C, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 3732313 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

4.
Globalstar USA, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 2663064 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

5.
Globalstar Leasing LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 3731109 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

6.
Spot LLC, a limited liability company organised in Colorado, United States of
America, with organisational identification number 20071321209 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

7.
ATSS Canada, Inc., a corporation incorporated in Delaware, United States of
America, with organisational identification number 2706412 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

8.
Globalstar Brazil Holdings, L.P., a limited partnership formed in Delaware,
United States of America, with organisational identification number 2453576 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

9.
GCL Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187922 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

10.
GUSA Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187919 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

11.
Globalstar Licensee LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 4187920 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

12.
Globalstar Media, L.L.C., a limited liability company organised in Louisiana,
United States of America, with organisational identification number 40224959K
and whose chief executive office is at 300 Holiday Square Boulevard, Covington,
LA 70433;

13.
Globalstar Broadband Services Inc. a corporation incorporated in Delaware,
United States of America, with organisational identification number 4833062 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433; and

14.
Globalstar International, LLC is a limited liability company organised in
Delaware, United States of America, with an organisational identification number
of 6438610 and whose chief executive office is at 300 Holiday Square Boulevard,
Covington, LA 70433.










 
43
 




--------------------------------------------------------------------------------








Schedule 3    Conditions Precedent to the Effective Date
1.
Obligors

(a)
A copy of the constitutional documents of each Obligor and each member of the
Thermo Group.

(b)
A copy of a resolution of the board of directors of each Obligor and each member
of the Thermo Group:

(i)
approving the terms of, and the transactions contemplated by this Agreement and
resolving that it execute each Relevant Finance Document to which it is a party;

(ii)
authorising a specified person or persons to execute each Relevant Finance
Document to which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with each Relevant Finance Document to which it is a party.

(c)
A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

(d)
A certificate from a Responsible Officer of the Borrower certifying that, as at
the Effective Date:

(i)
the statement set out in paragraph 4 (No Litigation) is true and correct;

(ii)
each copy document relating to an Obligor or a member of the Thermo Group
specified in this Schedule 3 (Conditions Precedent to the Effective Date) is
correct, complete and in full force and effect as at the Effective Date;

(iii)
all representations and warranties of the Obligors or a member of the Thermo
Group contained in the Finance Documents are true, correct and complete in all
respects;

(iv)
none of the Obligors or a member of the Thermo Group is in violation of any of
the covenants contained in the Finance Documents to which it is a party save as
set out in the Finance Documents; and

(v)
after giving effect to the transactions contemplated by the Finance Documents,
no Default or Event of Default has occurred and is continuing.

(e)
Certificates as of a recent date of the good standing of each Obligor and member
of the Thermo Group under the laws of its jurisdiction of organisation and, to
the extent requested by the BPIFAE Agent, each other jurisdiction where such
Obligor is qualified to do business.

2.
Finance Documents

An original (duly executed by each of the parties thereto) of each Relevant
Finance Document.
3.
BPIFAE Insurance Policy

Each BPIFAE Insurance Policy (as amended) is in full force and effect and is in
form and substance satisfactory to the BPIFAE Agent (acting on the instructions
of all Lenders) and the BPIFAE Agent (acting on the instructions of all the
Lenders) is satisfied that all conditions to each BPIFAE Insurance Policy are
fulfilled, that all requisite approvals of the French Authorities have been
obtained.
4.
No Litigation

No litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened against the
Group or its assets which has not been disclosed to the BPIFAE Agent in writing.
5.
Other Documents and Evidence

(a)
Evidence that any process agent referred to in the Finance Documents has
accepted its appointment.

(b)
Payment of the Amendment Fee.









 
44
 




--------------------------------------------------------------------------------









Schedule 4    Disclosures
1.
See Schedule 12 (Material Contracts) to the Third Amended and Restated Facility
Agreement.

2.
See Schedule 13 (Labour and Collective Bargaining Agreements) to the Third
Amended and Restated Facility Agreement.

3.
See Schedule 14 (Financial Indebtedness and Guarantee Obligations) to the Third
Amended and Restated Facility Agreement.

4.
See Schedule 20 (Transactions with Affiliates) to the Third Amended and Restated
Facility Agreement.

5.
See Schedule 22 (Incentive Plan) to the Third Amended and Restated Facility
Agreement.

6.
See Schedule 23 (Group Structure Chart) to the Third Amended and Restated
Facility Agreement.

7.
See Schedule 26 (Subsidiary Guarantors) to the Third Amended and Restated
Facility Agreement.


Schedule 5    Conditions Subsequent to the Effective Date
1.
Legal Opinions

No later than 31 July 2017, delivery of the following:
(a)
a legal opinion of White & Case LLP (advisers to the Lenders) as to matters of
the laws of England and confirming, amongst other things, the validity and
enforceability of this Agreement;

(b)
a legal opinion of Taft Stettinius & Hollister LLP (advisers to the Borrower)
confirming, amongst other things, the due authorization of each Obligor and each
member of the Thermo Group and the Security Documents in place at the date of
the Agreement are the legal, valid, binding and enforceable obligations of the
Obligors, notwithstanding the amendments to the Third Amended and Restated
Facility Agreement as set out in this Agreement; and

(c)
such other favourable legal opinions of counsel to the Obligors addressed to the
BPIFAE Agent (for and on behalf of itself and the other Finance Parties) with
respect to the Obligors, the Finance Documents and such other matters as the
BPIFAE Agent shall reasonably request.

2.
Security Matters

No later than 31 July 2017:
(a)
delivery by the Borrower of a certificate updating the schedules to certain of
the New York law Security Documents substantially in the form agreed prior to
the date of this Agreement;

(b)
delivery to the “Onshore Account Bank” (as such term is defined in the Accounts
Agreement) of notices of Liens over certain bank accounts of the Borrower held
with the Onshore Account Bank;










--------------------------------------------------------------------------------





(c)
evidence in such form as shall be acceptable to the BPIFAE Agent that the
security interests (including the Liens) of the Finance Parties are perfected
and subject only to Permitted Liens; and

(d)
such other documents as may be reasonably requested by the BPIFAE Agent in
connection with the Security Documents, all in form, content and scope
reasonably satisfactory to the BPIFAE Agent.

3.
Comfort Letter

No later than 31 July 2017, receipt by the BPIFAE Agent of a comfort letter
addressed to it from James Monroe III.
4.
Acquisition Document

No later than 17 July 2017, delivery of the Acquisition Document.
5.
Bank Accounts

No later than 31 July 2017, closure of the following bank accounts held with the
Offshore Account Bank:
(a)
the Dollar denominated account titled “Convertible Note Reserve Account” with
account number 30004 05658 0000034081 F 88; and

(b)
the Dollar dominated account titled “Thermo Contingent Equity Account” with
account number 30004 05658 0000034086 E 38.

6.
FTI Engagement Letter

No later than 31 July 2017, delivery of an amended copy of the FTI engagement
letter signed by all the parties thereto.
7.
Fees

No later than 18 August 2017, payment in cash of all fees, costs and expenses of
the Finance Parties associated with the negotiation, preparation, due diligence,
documentation, administration and closing of all conditions subsequent to the
Effective Date specified in this Schedule 5 (Conditions Subsequent to the
Effective Date), including payment of all fees and expenses of the Finance
Parties and their professional advisors, including, without limitation, any fees
payable to White & Case LLP and FTI Consulting, Inc., as approved by the
Lenders.

Schedule 6    Third Amended and Restated Facility Agreement
See Exhibit 10.2 to this Current Report on Form 8-K









--------------------------------------------------------------------------------








Schedule 7    Second Amended and Restated Accounts Agreement


Originally dated 5 June 2009
as amended and restated pursuant
to the Deed of Waiver and Amendment No. 7
dated 30 September 2011, the First Global Deed of Amendment and Restatement
dated 31 July 2013 and the Third Global Amendment and Restatement Agreement
dated 30 June 2017






Accounts Agreement


Between
Globalstar, Inc.
as the Borrower and
BNP Paribas
as the Security Agent,
the BPIFAE Agent and
the Offshore Account Bank













--------------------------------------------------------------------------------










This Accounts Agreement (the “Agreement”) was originally dated 5 June 2009 (and
was amended and restated on 30 September 2011 by the Deed of Waiver and
Amendment No. 7 (as such term is defined below), amended and restated on 31 July
2013 by the First Global Deed of Amendment and Restatement and further amended
and restated on 30 June 2017 by the Third Global Amendment and Restatement
Agreement) and is made by way of deed on
Between:
(I)
Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

(II)
BNP Paribas, a société anonyme with a share capital of €2,494,005,306 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as
facility agent and Chef de File for and on behalf of the Finance Parties (the
“BPIFAE Agent”);

(III)
BNP Paribas, a société anonyme with a share capital of €2,494,005,306 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as the
security agent for and on behalf of the Finance Parties (the “Security Agent”);
and

(IV)
BNP Paribas, a société anonyme with a share capital of €2,494,005,306 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number 662
042 449 at the Commercial Registry of Paris, acting in its capacity as offshore
account bank (the “Offshore Account Bank”).

It is hereby agreed as follows:
1.
Definitions and Interpretation

1.1
Incorporation of Definitions

Words and expressions defined in the Facility Agreement shall, unless the
context otherwise requires, have the same meaning when used in this Agreement.
1.2
Definitions

In this Agreement the following terms have the meaning set out below:
“Account Banks” means:
the Offshore Account Bank; and
the Onshore Account Bank.
“Accounts Assets” has the meaning given to such term in
Clause 3.4(a)(ii) (Notice of Liens).
“Authorised Person” has the meaning given to such term in Clause 3.6(d)
(Instructions).
“Blocking Notice” means a notice substantially in the form of Schedule 2 (Form
of Blocking Notice).




 
 
 




--------------------------------------------------------------------------------









“Callback Contact” means each person identified by the Borrower to the Offshore
Account Bank as being authorised to confirm to the Offshore Account Bank any
instructions given by the Borrower to the Offshore Account Bank in the form of
Schedule 6 (Authorised Persons and Callback Contacts).
“Canadian Account” means each bank account held by a member of the Group in
Canada:
set out in Schedule 9 (Canadian Accounts); and
opened after the date of this Agreement.
“Collection Account” means the Dollar denominated account so titled, held in the
name of the Borrower with the Onshore Account Bank with account
number 6731016680.
“Debt Service Account” means the Dollar denominated account so titled, held in
the name of the Borrower with the Offshore Account Bank with account
number 30004 05658 0000034082G 55.
“Debt Service Period” means:
in respect of the first Utilisation, the period from the Utilisation Date of
such Loan to the first Payment Date; and
in respect of any other period, the period beginning the day following a Payment
Date and ending on the next Payment Date.
“Debt Service Reserve Account” means the Dollar denominated account so titled,
held in the name of the Borrower with the Offshore Account Bank with account
number 30004 05658 0000034083A 43.
“Deed of Waiver and Amendment No. 7” means the amendment agreement to this
Agreement dated 30 September 2011 between, among others, the Borrower, the
Offshore Account Bank and the BPIFAE Agent.
“Domestic Account” means each bank account held by a member of the Group in the
United States:
set out in Schedule 7 (Domestic Accounts); and
opened after the date of this Agreement.
“DSA Required Balance” means an amount equal to the product of:
the quotient of the number of days from and including the last Payment Date to
the date of determination divided by the number of days from and including the
date of the last Payment Date to but excluding the next Payment Date;
multiplied by,
the aggregate scheduled Debt Service (including principal, premia, interest,
fees, and other charges and expenses) due under the Facilities for the current
Debt Service Period provided that if LIBOR exceeds the capped interest rate set
out in an Interest Rate Cap Agreement, the amount of such capped interest rate
shall be used for the purpose of calculating any interest under this paragraph
(b).
“Equity Proceeds Account” means the Dollar denominated account so titled, held
in the name of the Borrower with the Offshore Account Bank with account
number 30004 05658 0000034080 J 36 (and formerly referred to as the “Capital
Expenditure Account”).




 
 
 




--------------------------------------------------------------------------------









“Facility Agreement” means the facility agreement originally dated 5 June 2009,
as amended from time to time including as amended and restated pursuant to the
Third Global Amendment and Restatement Agreement between the Borrower, Thermo,
the Security Agent, the BPIFAE Agent, the Mandated Lead Arrangers and the
Lenders.
“Final Discharge Date” means the date on which all the Secured Obligations have
been unconditionally and irrevocably paid and discharged in full and none of the
Finance Parties is under any obligation (whether actual or contingent) to make
advances or provide other financial accommodation to the Borrower under the
Finance Documents.
“Foreign Account” means each bank account held by a member of the Group in a
jurisdiction other than the United States or Canada:
set out in Schedule 8 (Foreign Accounts); and
opened after the date of this Agreement.
“Holding Account” means the Dollar denominated account so titled, held in the
name of the Borrower with the Offshore Account Bank with account number 3000
4056 5800 0004 3504 S68.
“Insurance Proceeds” means all proceeds and amounts payable to or received by
the Borrower or the Security Agent (as the case may be) under the Insurances.
“Insurance Proceeds Account” means the Dollar denominated account so titled,
held in the name of the Borrower with the Offshore Account Bank with account
number 30004 05658 0000034085H 59.
“Liability” means any present or future liability (actual or contingent)
(including without limitation, any payment obligation and/or fee obligation)
whether or not matured or liquidated, together with any:
refinancing, novation, deferral or extension of that liability;
claim for misrepresentation or breach of warranty or undertaking or an event of
default or under any indemnity;
further advance which may be made under any agreement expressed to be
supplemental to any document in respect of that liability, together with all
related interest, fees and costs;
claim for damages or restitution in the event of rescission of that liability or
otherwise;
claim flowing from any recovery by a payment or discharge in respect of that
liability on the grounds of preference or otherwise; and
amount (such as post‑insolvency interest) which would be included in any of the
above but for its discharge, non‑provability or unenforceability in any
insolvency or other proceedings.
“Offshore Project Accounts” means the Project Accounts other than the Collection
Account.
“Onshore Account Bank” means Union Bank with its registered office at 99 Almaden
Blvd., Ste 200, San Jose, CA 95113, United States of America.




 
 
 




--------------------------------------------------------------------------------









“Overnight LIBOR” means, on any date, the London Interbank Offered Rate
administered by the British Banker’s Association, that is the day to day rate at
which Dollars are offered to prime banks on the London interbank market and at
11:00 a.m. (London time) on pages LIBOR01 or LIBOR02 of the Reuters screen, (or
any replacement Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Reuters. If such page or service ceases to be available, the
BPIFAE Agent may specify another page or service displaying the appropriate
rate.
“Party” means a party to this Agreement.
“Payment Date” means:
a Repayment Date; and
the last day of an Interest Period.
“Project Accounts” means:
the Collection Account;
the Debt Service Account;
the Debt Service Reserve Account;
the Equity Proceeds Account;
the Insurance Proceeds Account; and
the Holding Account.
“Relevant Domestic Account” means the Domestic Account of the Borrower held with
the Onshore Account Bank with account number 6450156238 (referred to in the
second item of Schedule 7 (Domestic Accounts)) and secured in favour of the
Security Agent pursuant to the Collateral Account.
“Restricted Transferrable Amount” has the meaning given to such term in Clause
5.1(a)(v) (Payments to the Collection Account).
“Secured Obligations” means all the Liabilities and all other present and future
obligations at any time due, owing or incurred by an Obligor to any Finance
Party under the relevant Finance Documents, both actual and contingent and
whether incurred solely or jointly and as principal or surety or in any other
capacity.
“Unblocking Notice” means a notice substantially in the form of Schedule 3 (Form
of Unblocking Notice).
“Unrestricted Transferrable Amount” has the meaning given to such term in Clause
5.1(a)(iv) (Payments to the Collection Account).
1.3
Interpretation

(a)
Clause 1.2 (Construction) of the Facility Agreement shall apply to this
Agreement as if expressly set out herein, mutatis mutandis, with each reference
therein to the Facility Agreement being deemed to be a reference to this
Agreement.





 
 
 




--------------------------------------------------------------------------------









(b)
Unless a contrary indication appears, a reference in this Agreement to the “date
of this Agreement” shall be the original date of this Agreement, being 5 June
2009.

1.4
Third Party Rights

(a)
Save as provided in Clause 21.3 (Fees, Costs and Expenses), a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Agreement.

(b)
Notwithstanding any term of this Agreement, the consent of any person who is not
a Party is not required to rescind or vary this Agreement at any time.

1.5
Accounts

Any reference in this Agreement to any bank account shall include any renewal,
redenomination, re‑designation or sub‑account thereof.
2.
Appointment

(a)
The Borrower designates and appoints the Offshore Account Bank as account holder
in relation to the Offshore Project Accounts. The Offshore Account Bank accepts
such designation and appointment in accordance with and limited to the terms and
conditions of this Agreement.

(b)
The Offshore Account Bank shall act in accordance with instructions received by
it from the BPIFAE Agent and/or the Borrower, as appropriate, in accordance with
the terms of this Agreement.

(c)
The Security Agent shall act at all times only in accordance with the
instructions of the BPIFAE Agent. The BPIFAE Agent shall give instructions to
the Security Agent in accordance with the terms of the Finance Documents.

3.
Establishment of the Accounts

3.1
Project Accounts

(a)
The Borrower shall establish, maintain and operate with the Offshore Account
Bank in Paris the following bank accounts, denominated in Dollars, subject to
and in accordance with the terms and conditions of this Agreement:

(i)
the Debt Service Account that is secured in favour of the Security Agent
pursuant to the Borrower Pledge of Bank Accounts and the Borrower Additional
Pledge of Bank Accounts;

(ii)
the Debt Service Reserve Account that is secured in favour of the Security Agent
pursuant to the Borrower Pledge of Bank Accounts and the Borrower Additional
Pledge of Bank Accounts;

(iii)
the Equity Proceeds Account that is secured in favour of the Security Agent
pursuant to the Borrower Pledge of Bank Accounts (such account referred to
therein as the “Capital Expenditure Account”);





 
 
 




--------------------------------------------------------------------------------









(iv)
the Insurance Proceeds Account that is secured in favour of the Security Agent
pursuant to the Borrower Pledge of Bank Accounts and the Borrower Additional
Pledge of Bank Accounts; and

(v)
the Holding Account that is secured in favour of the Security Agent pursuant to
the Holding Account Pledge Agreement.

(b)
The Offshore Account Bank hereby confirms to the other Parties that the accounts
referred to in Clause 3.1(a) above have been opened with the Offshore Account
Bank.

(c)
The Offshore Account Bank hereby agrees to operate and maintain the Offshore
Project Accounts in accordance with the provisions of this Agreement.

3.2
Collection Account

The Borrower shall continue to maintain and operate with the Onshore Account
Bank in California the Collection Account, denominated in Dollars, subject to
and in accordance with the terms and conditions of the relevant Account Control
Agreement.
3.3
No Prejudice

The Borrower acknowledges for the benefit of the BPIFAE Agent and the Security
Agent that each Project Account pledged, charged or assigned to the Security
Agent (for and on behalf of itself and the other Finance Parties) under or
pursuant to the Security Documents will be a separate account of an Account Bank
and the Borrower agrees:
(a)
none of the restrictions or conditions contained in this Agreement on the
withdrawal of funds from a Project Account shall be construed as a waiver of any
Lien or affect the rights or the obligations of any of the Finance Parties under
any Finance Document; and

(b)
no withdrawal shall be made from any Project Account if it would cause such
Project Account to become overdrawn.

3.4
Notice of Liens

(a)
The Borrower hereby gives notice to the Offshore Account Bank of the Liens
granted or to be granted by it to the Security Agent over:

(i)
the balance from time to time standing to the credit of any relevant Project
Account, including all interest credited to any such Project Account; and

(ii)
all of the Borrower’s rights, title and interest in and to and the benefit of
any relevant Project Account and the indebtedness represented by such credit
balance (the “Accounts Assets”) and the Offshore Account Bank hereby
acknowledges the same.

(b)
The Offshore Account Bank confirms to the Security Agent and the BPIFAE Agent
that it has not received actual notice of any other Lien in, or any assignment
of, the Accounts Assets granted by the Borrower to any third party.

3.5
Availability

The Offshore Account Bank shall not be obliged to make available to the
Borrower, or any other person any sum which it is expecting to receive for the
account of the Borrower until it has been able to establish that it has received
that sum.




 
 
 




--------------------------------------------------------------------------------









3.6
Instructions

(a)
The Borrower may communicate any and all instructions (including approval,
consents and notices) to the Offshore Account Bank in relation to the Project
Accounts (as appropriate), including communication by any manual or electronic
medium or other systems agreed between the Borrower and the Offshore Account
Bank.

(b)
The Borrower may subject to the terms of this Agreement and the other Finance
Documents, following notice to the Offshore Account Bank, give payment
instructions in accordance with the payment and/or transfer instructions set out
in Schedule 10 (Form of Payment/Transfer Instruction). Such instructions must be
received by not later than 9:00 a.m. (Paris time) two (2) Business Days prior to
the proposed payment date in order to ensure that any payment will be made for
value on the proposed payment date, provided that the Borrower shall use its
reasonable endeavours to ensure that, to the extent reasonably practicable,
instructions are given to the Offshore Account Bank by 9:00 a.m. (Paris time)
not less than three (3) Business Days prior to the proposed payment date.

(c)
The Borrower may only make a payment from an Offshore Project Account to the
extent it had sufficient cleared funds at the close of business on the Paris
Business Day prior to the day of payment.

(d)
Instructions may only be given by any person authorised by the Borrower to act
on its behalf in the performance of any act, discretion or duty under this
Agreement (including, for the avoidance of doubt, any officer or employee of
such person) (each an “Authorised Person”). The Borrower has provided to the
Offshore Account Bank the names of each:

(i)
Authorised Person; and

(ii)
Callback Contact,

in the form of Schedule 6 (Authorised Persons and Callback Contacts).
The Borrower may change the names of the Authorised Persons and/or Callback
Contacts by giving not less than five (5) Business Days’ prior written notice to
the Offshore Account Bank of updating Schedule 6 (Authorised Persons and
Callback Contacts).
(e)
If a Blocking Notice has been delivered to the Offshore Account Bank in
accordance with Clause 19.1 (Blocking Notices) and such Blocking Notice is
continuing, the Offshore Account Bank shall only act on instructions
communicated by the Borrower to the Offshore Account Bank if such instructions
are countersigned by the BPIFAE Agent.

3.7
Miscellaneous

(a)
Each Offshore Project Account will bear interest at a daily rate equal to
Overnight LIBOR less point zero twenty five per cent. (0.25%) and such interest
will be credited to the Offshore Project Accounts in accordance with the
Offshore Account Bank’s usual practices.

(b)
The Offshore Account Bank shall not have any proprietary interest in amounts
deposited hereunder but merely holds such amounts as banker subject to the terms
of this Agreement.





 
 
 




--------------------------------------------------------------------------------









(c)
Any payment by the Offshore Account Bank under this Agreement will be made
without any deduction or withholding for or on account of any Tax unless such
deduction or withholding is required by Applicable Law.

(d)
If the Offshore Account Bank is required by Applicable Law to make a deduction
or withholding, it will not pay an additional amount in respect of that
deduction or withholding to the relevant party.

(e)
The Offshore Account Bank shall, save as otherwise provided in this Agreement,
maintain the Offshore Project Accounts in accordance with:

(i)
the mandates (if any) entered into by the Offshore Account Bank with the
Borrower;

(ii)
its normal practices; and

(iii)
the provisions of this Agreement,

provided that if there is any conflict between this Agreement and either:
(A)
the mandates (if any) entered into by the Offshore Account Bank with the
Borrower; or

(B)
the Offshore Account Bank’s normal practices referred to above,

the provisions of this Agreement shall prevail (but only to the extent that the
Offshore Account Bank would not be in breach of any Applicable Law as a result).
3.8
Information on Accounts

The Offshore Account Bank agrees with the Borrower that the Offshore Account
Bank may disclose to the BPIFAE Agent and/or the Security Agent any information
regarding the Project Accounts as may be requested by the BPIFAE Agent and/or
the Security Agent.
4.
[Intentionally Omitted]

5.
Collection Account

5.1
Payments to the Collection Account

(a)
The Borrower shall ensure that:

(i)
all amounts standing to the credit of:

(A)
[intentionally omitted];

(B)
a Domestic Account (other than an Unrestricted Transferrable Amount or as
contemplated by Clause 10.1(a) (Payments to the Equity Proceeds Account));

(C)
all Foreign Accounts in any one jurisdiction which exceed an aggregate amount of
US$1,000,000; and

(D)
all Canadian Accounts which exceed an aggregate amount of US$2,000,000;





 
 
 




--------------------------------------------------------------------------------









(ii)
all other revenues of, and payments to, the Borrower not included in
paragraph (a)(i) above (including any amounts received by the Borrower of the
kind required to be applied in mandatory prepayment pursuant to clause 7.3
(Mandatory Prepayment – Cash Sweep of Spectrum Cash Flow), clause 7.4 (Mandatory
Prepayment – Excess Cash Flow), clause 7.6 (Mandatory Prepayments – Asset
Dispositions) (save in respect of such amounts that are required to be paid into
the Holding Account in accordance with sub-paragraph (b)(ii) of clause 7.6
(Mandatory Prepayments – Asset Dispositions)), clause 7.8 (Mandatory Prepayment
– Cash Sweep Following Spectrum Sale) and clause 7.9 (Mandatory Prepayment –
Cash Sweep following Equity Issuance and Debt Issuance) of the Facility
Agreement), but excluding:

(A)
any amounts payable to the Borrower under an Interest Rate Cap Agreement which
shall be directly deposited in the Debt Service Account in accordance with
Clause 8.1(b) (Payments to the Debt Service Account); or

(B)
where a contrary indication appears in this Agreement;

(iii)
any drawdown of any Loan (other than Loan disbursement amounts which a Lender
has permitted to be paid directly to a third party to which payment is due from
the Borrower);

(iv)
an amount no greater than twenty per cent. (20%) of the Net Cash Proceeds from:

(A)
the Stage II Equity Raise; and

(B)
any other Equity Issuance, Subordinated Indebtedness or any other equity
contribution to the Borrower or any of its Subsidiaries (howsoever described)
other than as referred to in sub-paragraph (A) above through to 31 December 2019
(inclusive),

(an “Unrestricted Transferrable Amount”);
(v)
an amount equal to no less than eighty per cent. (80%) of the Net Cash Proceeds
of:

(A)
the Stage II Equity Raise; and

(B)
any other Equity Issuance or Subordinated Indebtedness (or any other equity
contribution (howsoever described) to the Borrower or any of its Subsidiaries)
other than as referred to in paragraph (a) above through to 31 December 2019
(inclusive),

(a “Restricted Transferrable Amount”); and
(vi)
without prejudice to Clause 8.1(c) (Payments to the Debt Service Account) and
Clause 9.1(c) (Payments to the Debt Service Reserve Account), any other Net Cash
Proceeds arising from any Equity Issuances and any Subordinated Indebtedness not
referred to in sub-paragraphs (a)(iv) and (v) above (but excluding the Net Cash
Proceeds from the Stage I Equity Raise which shall be paid directly to the
Equity Proceeds Account in accordance with Clause 10.1 (Payments to the Equity
Proceeds Account)),





 
 
 




--------------------------------------------------------------------------------









are, in each case, directly deposited into the Collection Account not later than
the last Business Day of each Month.
(b)
The Borrower may deposit funds into the Collection Account pursuant to
Clause 9.3 (Excess Funding in the Debt Service Reserve Account), Clause 11.3
(Application of Insurance Proceeds: Less than US$500,000), Clause 11.4(b)
(Application of Insurance Proceeds – Mandatory Prepayment), Clause 13 (General
Rule Regarding Excess Balances) and as otherwise permitted by the Finance
Documents.

5.2
Permitted Withdrawals from the Collection Account

(a)
Subject to paragraph (b) below, the Borrower may only withdraw amounts from the
Collection Account at the times, for the purposes and in the order of priority,
set out in Schedule 5 (Order of Application).

(b)
Promptly upon receipt of:

(i)
an Unrestricted Transferrable Amount, the Borrower may withdraw an amount from
the Collection Account equal to an Unrestricted Transferrable Amount and
transfer such monies to the Relevant Domestic Account provided that, prior to
such transfer the Borrower has demonstrated to the satisfaction of the BPIFAE
Agent (acting reasonably) that the Borrower has sufficient funds standing to the
credit of a Domestic Account or the Collection Account to pay the Group’s Taxes
that are due; and

(ii)
a Restricted Transferrable Amount, the Borrower shall withdraw an amount from
the Collection Account equal to a Restricted Transferrable Amount and transfer
such monies to the Equity Proceeds Account,

in each case, without the requirement to apply such monies in accordance with
Schedule 5 (Order of Application).
5.3
Certificates

The Borrower shall be deemed to have certified to the BPIFAE Agent that the
amounts instructed by it to be transferred or paid in accordance with the
provisions of Clause 5.2 (Permitted Withdrawals from the Collection Account)
shall be the correct amount required to be so paid or transferred in accordance
with the terms thereof.
6.
Holding Account

6.1
Payments to the Holding Account

The Borrower shall ensure that the Holding Account is funded:
(a)
in accordance with clause 7.6(b)(ii) (Mandatory Prepayments – Asset
Dispositions) of the Facility Agreement; and

(b)
if so elected by the BPIFAE Agent pursuant to clause 7.9(b)(i) (Mandatory
Prepayment – Cash Sweep following Equity Issuance and Debt Issuance) of the
Facility Agreement, on the first Business Day following 1 January 2020 with any
proceeds standing to the credit of the Equity Proceeds Account.





 
 
 




--------------------------------------------------------------------------------









6.2
Permitted Withdrawals from the Holding Account

The Borrower may only withdraw amounts standing to the credit of the Holding
Account pursuant to:
(a)
clause 7.6(b)(ii) (Mandatory Prepayments – Asset Dispositions) of the Facility
Agreement:

(i)
firstly, subject to clause 7.6(d) and clause 7.6(e) (Mandatory Prepayments –
Asset Dispositions) of the Facility Agreement, clause 7.6(b)(ii)(A) and (B)
(Mandatory Prepayments – Asset Dispositions) of the Facility Agreement; and

(ii)
secondly, clause 7.6(c) (Mandatory Prepayments – Asset Dispositions) of the
Facility Agreement; and

(b)
clause 7.9(b) (Mandatory Prepayment – Cash Sweep following Equity Issuance and
Debt Issuance) of the Facility Agreement.

7.
Relevant Domestic Account

7.1
Payments to the Relevant Domestic Account

Amounts may be transferred to or deposited in the Relevant Domestic Account in
accordance with the Borrower’s ordinary course of business in a manner
consistent with the Finance Documents and Clause 5.2(b)(i) (Permitted
Withdrawals from the Collection Account) only.
7.2
Permitted Withdrawals from the Relevant Domestic Account

Subject to any limitations set out in the Facility Agreement, the Borrower may
only withdraw amounts from the Relevant Domestic Account to make payment of any
Taxes, Capital Expenditure and Operating Expenditure (including expenditure
relating to the Group’s Spectrum rights) then due and owing by the Borrower in a
manner consistent with the then current Agreed Business Plan (and, in the case
of expenditure relating to the Group’s Spectrum rights, in compliance with
clause 22.19 (Expenditure on Group Spectrum Rights) of the Third Amended and
Restated Facility Agreement).
8.
Debt Service Account

8.1
Payments to the Debt Service Account

(a)
Amounts shall be transferred to or deposited in the Debt Service Account in
accordance with Clause 5.2 (Permitted Withdrawals from the Collection Account),
Clause 8.1(b) and (c) (Payments to the Debt Service Account), Clause 9.3 (Excess
Funding in the Debt Service Reserve Account) and Clause 13 (General Rule
Regarding Excess Balances), only.

(b)
The Borrower shall ensure that any amounts payable to it under an Interest Rate
Cap Agreement are directly deposited into the Debt Service Account.

(c)
On and from 1 January 2020, the Borrower may credit amounts to the Debt Service
Account with the proceeds of equity contributed to enable the Borrower to make
payments under the Finance Documents.





 
 
 




--------------------------------------------------------------------------------









8.2
Permitted Withdrawals from the Debt Service Account

Subject to Clause 13 (General Rule Regarding Excess Balances), on each Payment
Date, and on each other date on which any payments in respect of Debt Service
are required to be made, the Borrower shall withdraw funds from the Debt Service
Account to pay such amounts then due and payable to the Finance Parties, but not
otherwise.
9.
Debt Service Reserve Account

9.1
Payments to the Debt Service Reserve Account

(a)
The Borrower shall ensure that at all times an amount not less than the DSRA
Required Balance shall be credited, in Cash, to the Debt Service Reserve
Account.

(b)
Amounts shall be deposited in or transferred to the Debt Service Reserve Account
in accordance with:

(i)
Clause 5.2 (Permitted Withdrawals from the Collection Account);

(ii)
Clause 9.1(c) (Payments to the Debt Service Reserve Account);

(iii)
Clause 10.2(c) (Withdrawals from the Equity Proceeds Account); and

(iv)
Clause 13 (General Rule Regarding Excess Balances).

(c)
The Borrower may credit amounts to the Debt Service Reserve Account with the
proceeds of equity contributed to enable the Borrower to ensure that the Debt
Service Reserve Account is at all times funded in an amount equal to the DSRA
Required Balance.

9.2
Withdrawals from the Debt Service Reserve Account

Subject to Clause 9.3 (Excess Funding in the Debt Service Reserve Account), if,
on any date, the aggregate balance of the Debt Service Account is insufficient
to pay any Debt Service then due under the Finance Documents:
(a)
the Borrower shall withdraw cash up to the amount of such shortfall from the
Debt Service Reserve Account to pay such Debt Service then due, but not
otherwise; or

(b)
if the Borrower fails to make a withdrawal pursuant to paragraph (a) above in
accordance with the terms of this Agreement, the BPIFAE Agent may (and is hereby
entitled to) withdraw cash up to the amount of such shortfall from the Debt
Service Reserve Account to pay such Debt Service then due.

9.3
Excess Funding in the Debt Service Reserve Account

To the extent the balance of the Debt Service Reserve Account exceeds the DSRA
Required Balance, the Borrower shall be entitled to withdraw such excess amount
and pay to the Debt Service Account to fund such account to its then required
level as set out in this Agreement, and to the extent that the Debt Service
Account is funded to the DSA Required Balance any such excess shall be paid:
(a)
prior to 1 January 2020, to the Equity Proceeds Account; and

(b)
thereafter, to the Collection Account.





 
 
 




--------------------------------------------------------------------------------









10.
Equity Proceeds Accounts

10.1
Payments to the Equity Proceeds Account

The Borrower shall transfer or deposit into the Equity Proceeds Account:
(a)
on or prior to 30 June 2017, an amount equal to the Stage I Equity Raise Amount
(being US$53,911,444.49) as follows:

(i)
US$12,000,000 (being an amount equivalent to the 2017 Terrapin Contribution) by
way of transfer from a Domestic Account;

(ii)
US$33,000,000 by way of transfer from a Domestic Account (from proceeds
transferred to that Domestic Account from a bank account of a member of the
Thermo Group); and

(iii)
US$8,911,444.49 by way of transfer from a Domestic Account; and

(b)
amounts in accordance with Clause 5.2(b)(ii) (Permitted Withdrawals from the
Collection Account) and Clause 9.3 (Excess Funding in the Debt Service Reserve
Account).

10.2
Withdrawals from the Equity Proceeds Account

(a)
In all cases prior to 1 January 2020:

(i)
the Borrower shall on 30 June 2017 withdraw cash standing to the credit of the
Equity Proceeds Account and apply such amounts towards the payments below and in
the following order of priority:

(A)
first, payment of the remaining balance of the Restructuring Fee (being
US$8,795,130) pursuant to clause 11.5(b)(ii) (Restructuring Fee) of the Facility
Agreement;

(B)
second, payment of the second instalment of the BPIFAE 2013 Deferred Fee Premium
(being US$12,000,000) pursuant to clause 12.1(c)(ii) (Payment by the Borrower)
of the Facility Agreement; and

(C)
third, payment of any Debt Service due and payable on 30 June 2017 pursuant to
clause 6.1 (Repayment) of the Facility Agreement, clause 8.2 (Payment of
Interest) of the Facility Agreement and any other applicable term of a Finance
Document; and

(ii)
if, on any date, the aggregate balance of the Debt Service Account is
insufficient to pay Debt Service then due:

(A)
the Borrower shall withdraw cash up to the amount of such shortfall from the
Equity Proceeds Account to pay such Debt Service then due, but not otherwise; or

(B)
if the Borrower fails to make a withdrawal in accordance with sub-paragraph (A)
above in compliance with the terms of this Agreement (including Clause 3.6
(Instructions)), the BPIFAE Agent may (and is hereby entitled to) withdraw cash
up to the amount of such shortfall from the Equity Proceeds Account to pay such
Debt Service then due.





 
 
 




--------------------------------------------------------------------------------









(b)
On the first Business Day following 1 January 2020, all proceeds standing to the
credit of the Equity Proceeds Account shall be either:

(i)
applied by the Borrower in mandatory prepayment pursuant to clause 7.9
(Mandatory Prepayment – Cash Sweep following Equity Issuance and Debt Issuance)
of the Facility Agreement; or

(ii)
transferred to the Holding Account,

as determined by the BPIFAE Agent pursuant to clause 7.9(b)(i) (Mandatory
Prepayment – Cash Sweep following Equity Issuance and Debt Issuance) of the
Facility Agreement.
(c)
The Borrower may withdraw cash from the Equity Proceeds Account to make payment
into the Debt Service Reserve Account at any time to ensure that the Debt
Service Reserve Account is funded in an amount equal to the DSRA Required
Balance.

11.
Insurance Proceeds Account

11.1
General Rule Regarding Application of Insurance Proceeds

The Security Agent (following the occurrence and the continuance of an Event of
Default) and the Borrower shall apply all Insurance Proceeds in accordance with
the provisions of this Clause 11.
11.2
Payments to the Insurance Proceeds Account

All Insurance Proceeds shall be paid by the relevant insurer directly to the
Insurance Proceeds Account and, if paid to the Borrower (other than into the
Insurance Proceeds Account), such Insurance Proceeds shall be forthwith paid
over to the Insurance Proceeds Account.
11.3
Application of Insurance Proceeds: Less than US$500,000

In connection with an Insurance and Condemnation Event yielding less than
US$500,000 in Net Cash Proceeds, the Borrower may transfer such amounts to the
Collection Account to be applied in accordance with Clause 5.2 (Permitted
Withdrawals from the Collection Account).
11.4
Application of Insurance Proceeds – Mandatory Prepayment

(a)
Subject to Clause 11.3 (Application of Insurance Proceeds: Less than US$500,000)
above and paragraph (b) below, the BPIFAE Agent shall direct the Offshore
Account Bank to apply the funds in the Insurance Proceeds Account in mandatory
prepayment of the Facilities in accordance with clause 7.5 (Mandatory Prepayment
– Insurance and Condemnation Events) of the Facility Agreement.

(b)
If clause 7.5(b)(ii) (Mandatory Prepayment – Insurance and Condemnation Events)
of the Facility Agreement applies, the Borrower may request the Offshore Account
Bank to make payment to a supplier of a replacement asset or replacement
Satellite, any long lead items, Launch services, insurances or other costs
directly arising in relation to the purchase or Launch of a Satellite described
in clause 7.5(b)(ii) (Mandatory Prepayment – Insurance and Condemnation Events)
of the Facility Agreement, in accordance with the terms and conditions agreed
between the Borrower and the Supplier. Any excess Net Cash Proceeds after taking
into account such payments and costs shall be transferred as soon as practicable
to the Collection Account.





 
 
 




--------------------------------------------------------------------------------









12.
[Intentionally Omitted]

13.
General Rule Regarding Excess Balances

Subject to Clause 18 (Event of Default), but notwithstanding any other provision
of this Agreement, to the extent that at any time the balance on the Debt
Service Account is greater than the DSA Required Balance, the Borrower shall be
entitled to withdraw such excess amounts and pay such amount to the Collection
Account.
14.
[Intentionally Omitted]

15.
Final Disbursement upon Termination

Upon receipt of notification from the BPIFAE Agent of the occurrence of the
Final Discharge Date, the Offshore Account Bank shall disburse any amounts on
deposit in the Offshore Project Accounts to or at the direction of, and at the
expense of, the Borrower in accordance with Clause 3.6 (Instructions).
16.
[Intentionally Omitted]

17.
Balances

In determining the balance of proceeds on an Offshore Project Account only the
cash on deposit on such Project Account shall be taken into account.
18.
Event of Default

(a)
If an Event of Default has occurred and is continuing and any Blocking Notices
have been served pursuant to Clause 19.1 (Blocking Notices), then any provisions
of this Agreement or any other Finance Document to the contrary notwithstanding,
all amounts on deposit in the Offshore Project Accounts which are the subject of
any Blocking Notices and any revenues thereon shall be applied by the Offshore
Account Bank, acting on the instructions of the BPIFAE Agent. Such instructions
of the BPIFAE Agent may include, without limitation:

(i)
if so decided under and in accordance with the Facility Agreement, instruction
toward payment of the outstanding payment obligations under the Facilities;

(ii)
if so decided by the Lenders under the Facility Agreement, instruction toward
the payment of any other amount (including, without limitation, Taxes and
amounts due under the Transaction Documents) as contemplated by this Agreement
or as otherwise decided pursuant to the Facility Agreement; and

(iii)
in making withdrawals from the Project Accounts and payments between the Project
Accounts, save that prior to any such direction, the Borrower, the Offshore
Account Bank, the BPIFAE Agent and the Security Agent shall administer the
Offshore Project Accounts in accordance with the other provisions of this
Agreement.





 
 
 




--------------------------------------------------------------------------------









(b)
Following the occurrence and continuance of an Event of Default and service of
any Blocking Notices pursuant to Clause 19.1 (Blocking Notices), the Borrower
shall not, without the written consent of the BPIFAE Agent, be entitled to
withdraw any funds on any of the Project Accounts the subject of any Blocking
Notices or deal with such funds in any manner whatsoever.

19.
Blocking and Unblocking Notices

19.1
Blocking Notices

Following an Event of Default which has occurred and is continuing, the BPIFAE
Agent shall (if so instructed by the Majority Lenders) deliver to the Offshore
Account Bank and/or the Onshore Account Bank, the Security Agent and the
Borrower, Blocking Notices in respect of any Project Accounts held with the
Offshore Account Bank and the Offshore Account Bank will comply with the terms
thereof.
19.2
Unblocking Notices

At such time as any Event of Default subject to any Blocking Notices is no
longer continuing, the BPIFAE Agent (if so instructed by the Majority Lenders)
shall deliver to the Offshore Account Bank, the Security Agent and the Borrower
Unblocking Notices in respect of those Project Accounts the subject of any
Blocking Notices and, in respect of any Project Accounts held with the Offshore
Account Bank, the Offshore Account Bank shall comply with the terms thereof.
20.
Foreign Currency Conversions

(a)
In respect of any currency conversions for determining the balances on any
accounts, such conversions shall be done at the Offshore Account Bank’s
commercial spot mid‑rate for conversion of the relevant currency on the relevant
date.

(b)
The Offshore Account Bank shall have no liability to the Borrower in connection
therewith other than in respect of its gross negligence or wilful misconduct.

21.
Ancillary Provisions

21.1
Time of Day

All references in this Agreement to any time of day in relation to any Offshore
Project Account shall be deemed to be references to Paris, France time.
21.2
[Intentionally Omitted]

21.3
Fees, Costs and Expenses

(a)
The Borrower shall pay the fees and reasonably incurred and documented
out‑of‑pocket expenses of the Offshore Account Bank.

(b)
The Borrower shall pay all legal and professional fees and costs of the advisers
to the Offshore Account Bank with respect to the preservation or enforcement of
any of its respective rights during the continuance of an Event of Default.





 
 
 




--------------------------------------------------------------------------------









(c)
Subject to paragraph (d) below, the Borrower shall indemnify and hold harmless
the Offshore Account Bank and its respective officers, directors, employees,
representatives and agents (collectively, the “Indemnitees”, and each an
“Indemnitee”) from and against and reimburse the Indemnitees for any and all
losses, liabilities, claims and expenses arising by reason of their
participation in the transactions contemplated by this Agreement. Any officer,
director, employee, representative or agent of the Offshore Account Bank may
rely on this paragraph (c) and enforce its terms under the Contracts (Rights of
Third Parties) Act 1999.

(d)
The indemnity obligation of the Borrower pursuant to this Clause 21.3 (Fees,
Costs and Expenses) shall not apply with respect to an Indemnitee to the extent
arising as a result of the gross negligence or wilful misconduct of such
Indemnitee.

(e)
The provisions of this Clause 21.3 (Fees, Costs and Expenses) shall survive
termination of this Agreement and the resignation or removal of the Offshore
Account Bank and shall be in addition to any other rights and remedies of any
Indemnitee.

22.
The Offshore Account Bank

22.1
Rights of the Offshore Account Bank

The Offshore Account Bank may:
(a)
rely upon any communication or document believed by it to be genuine and may
assume that any person purporting to make any statement or execute any document
in connection with the provisions hereof has been duly authorised to do so; and

(b)
assume that no Default has occurred and that the Borrower is not in breach of or
default under its obligations under this Agreement, unless it has actual
knowledge or actual notice to the contrary.

22.2
Excluded Obligations

Notwithstanding anything to the contrary expressed or implied herein, the
Offshore Account Bank shall not be:
(a)
bound to enquire as to the occurrence or otherwise of a Default or the
performance by any other party to any of the Finance Documents of its
obligations thereunder;

(b)
bound to exercise any right, power or discretion vested in it under any of the
Finance Documents to which it is a party;

(c)
bound to account to any other party hereto for any sum or the profit element of
any sum received by it for its own account;

(d)
bound to disclose to any other person any information relating to any other
person; or

(e)
under any fiduciary duty towards any other Party or under any obligations other
than those for which express provision is made in this Agreement.

22.3
Exclusion of Liability





 
 
 




--------------------------------------------------------------------------------









The Offshore Account Bank shall not be responsible for the accuracy and/or
completeness of any information supplied in connection with any Finance Document
or for the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document nor shall it be under any liability as a result of taking or
omitting to take any action in relation to the Offshore Project Accounts save in
the case of its gross negligence or wilful misconduct.
22.4
Resignation and Removal

(a)
The Offshore Account Bank may resign and appoint one of its Affiliates as
successor of the Offshore Account Bank by giving not less than sixty (60) days’
notice to the Finance Parties and the Borrower, provided that the successor
accounts bank shall act through an office in Paris.

(b)
Provided no Default has occurred and is continuing:

(i)
the Borrower may request that the Offshore Account Bank resigns by giving not
less than sixty (60) days’ notice to the BPIFAE Agent; and

(ii)
the Borrower shall designate a successor accounts bank with the consent of the
Majority Lenders.

(c)
Alternatively, the Offshore Account Bank may resign without having designated a
successor by giving notice to the BPIFAE Agent and the Borrower, in which case
the Majority Lenders with the prior written approval of the Borrower (which
approval shall not however be required if a Default has occurred and is
continuing) may appoint a successor accounts bank.

(d)
If the Majority Lenders have not appointed a successor accounts bank in
accordance with Clause 22.4(c) (Resignation and Removal) within sixty (60) days
after notice of resignation was given, the Offshore Account Bank (with the prior
approval of the Borrower (acting reasonably) (which approval shall not however
be required if an Event of Default has occurred and is continuing)) may appoint
a successor offshore account bank (acting through an office in Paris).

(e)
If thirty (30) days after the expiry of the sixty (60) day period referred to
above, a successor accounts bank has not been appointed, the Borrower may
petition a court of competent jurisdiction to appoint a successor accounts bank,
and in any case, from that date until the appointment of a successor accounts
bank, the Offshore Account Bank’s sole responsibility shall be to receive and
safekeep amounts in the relevant Project Accounts.

(f)
The retiring Offshore Account Bank shall make available to its successor such
documents and records and provide such assistance as its successor may
reasonably request for the purposes of performing its functions as the Offshore
Account Bank under the Finance Document. Each successor offshore account bank
shall accede to this Agreement by executing an accession memorandum in the form
of Schedule 4 (Form of Accession Memorandum).

(g)
The resignation notice of the Offshore Account Bank shall take effect only upon
the appointment of a successor accounts bank.





 
 
 




--------------------------------------------------------------------------------









(h)
Upon the appointment of a successor, the retiring Offshore Account Bank shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 22.4 (Resignation and
Removal) and each of the indemnities in respect of its actions as the Offshore
Account Bank under the terms of the Finance Documents. Each Offshore Account
Bank’s successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor offshore
account bank had been an original party to this Agreement.

22.5
Offshore Account Bank

The Offshore Account Bank shall at all times be an Acceptable Bank.
22.6
Conduct of Business by the Offshore Account Bank

No provision of this Agreement will:
(a)
interfere with the rights of the Offshore Account Bank to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit;

(b)
oblige the Offshore Account Bank to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

(c)
oblige the Offshore Account Bank to disclose any information relating to its
affairs (Tax or otherwise) or any computations in respect of Tax.

22.7
[Intentionally Omitted]

22.8
No Set‑Off

The Offshore Account Bank hereby agrees and acknowledges that it waives any
right it has or may hereafter acquire to combine, consolidate or merge any of
the Project Accounts with any other account of the Borrower, the Security Agent
or any liabilities of the Borrower, the Security Agent or any other person and
agrees that it may not exercise any Lien, set‑off, transfer, combine or withhold
payment of any sum standing to the credit of any of the Project Accounts, then
it shall immediately re‑credit the relevant Project Account with the amount
required to restore such Project Account to the position immediately prior to
such breach.
22.9
Exoneration

(a)
The Offshore Account Bank shall not, save in the case of its own gross
negligence or wilful misconduct (or that of its officers, directors employees,
representatives and agents) be liable to the Borrower or any other person for
any action it may take in reliance upon any written notice or request given to
it by the BPIFAE Agent or the Security Agent.

(b)
The Offshore Account Bank shall not be under any duty to give the amounts held
by it hereunder any greater degree of care than it gives to its own similar
property.

(c)
This Agreement sets forth all the duties of the Offshore Account Bank.

(d)
The Offshore Account Bank shall not be obliged to make any payment or otherwise
to act on any request or instruction notified to it under this Agreement if it
is unable:

(i)
to verify any signature on the notice of request or instruction against the
specimen signature provided for the relevant Authorised Person hereunder; and





 
 
 




--------------------------------------------------------------------------------









(ii)
to validate the authenticity of the request by contacting the Callback Contact.

(e)
The Offshore Account Bank may:

(i)
consult lawyers or professional advisers over any question as to the provisions
of this Agreement or its duties as Offshore Account Bank; and

(ii)
act pursuant to the advice of lawyers or other professional advisers with
respect to any matter relating to this Agreement and shall not, save in the case
of its own gross negligence or wilful misconduct or that of its officers,
directors, employees or agents, be liable for any action taken or omitted in
accordance with such advice.

(f)
The Offshore Account Bank may use (and its performance will be subject to the
rules of) any communications, clearing or payment system, intermediary bank or
other system in accordance with its usual operating procedures.

(g)
The Offshore Account Bank shall not be responsible for failure to perform any of
its obligations under this Agreement on the occurrence of any event or
circumstance beyond the reasonable control of the Offshore Account Bank, to the
extent that the Offshore Account Bank has used reasonable endeavours to mitigate
the consequences of any such event or circumstances in accordance with its usual
operating procedures or if performance would result in the Offshore Account Bank
being in breach of any Applicable Law.

(h)
Notwithstanding any other provision to the contrary in this Agreement, under no
circumstance will the Offshore Account Bank be liable to any party for any
consequential loss.

(i)
The Borrower acknowledges that the Offshore Account Bank may use any form of
telephonic or electronic monitoring or recording as it deems appropriate for
security and service purposes in accordance with its usual operating procedures.

(j)
The obligations and duties of the Offshore Account Bank will be performed only
by it and are not obligations or duties of any other BNP Paribas company
(including any branch or office of the Offshore Account Bank) and the rights of
the Borrower with respect to the Offshore Account Bank extend only to the
Offshore Account Bank and do not extend to any other BNP Paribas company.

(k)
No printed or other matter in any language (including without limitation
prospectuses, notices, reports and promotional material) which mentions the name
of the Offshore Account Bank or the rights, powers, or duties of the Offshore
Account Bank shall be issued by the Borrower or on their behalf unless the
Offshore Account Bank shall first have given its written consent thereto.

23.
Notices

23.1
Writing

Each communication to be made under or in connection with this Agreement shall
be made in writing and, unless otherwise stated, shall be made by fax or letter.




 
 
 




--------------------------------------------------------------------------------









23.2
Addresses for Notices

(a)
The address and fax number of the Borrower is:

Address:
Globalstar, Inc.
300 Holiday Square Boulevard
Covington
LA 70433
United States of America

Attention:    James Monroe III
Facsimile:    +001 985 335-1900
or such other address or number as the relevant party may notify to the other
parties by not less than fifteen (15) days’ prior written notice.
(b)
[intentionally omitted]

(c)
The address and fax number of the Security Agent is:

Address:
BNP Paribas
CIB-COO Office
Transaction Management Export Finance
ACI: CAT04A1
16, rue de Hanovre
75078 PARIS CEDEX 02
France

Attention:    Mrs Sylvie Caset‑Carricaburu / Mrs Brigitte Quintard
Telephone:    + 33(0) 1 43 16 81 69 / +33(0) 1 43 16 81 76
Facsimile:    + 33(0) 1 43 16 81 84
or such other address or number as the Security Agent may notify to the other
parties by not less than fifteen (15) days’ prior written notice.
(d)
The address and fax number of the Offshore Account Bank is:

Address:
BNP Paribas
CIB-COO Office
Transaction Management Export Finance
ACI: CAT04A1
16, rue de Hanovre
75078 PARIS CEDEX 02
France

Attention:    Mrs Sylvie Caset‑Carricaburu / Mrs Brigitte Quintard
Telephone:    + 33(0) 1 43 16 81 69 / +33(0) 1 43 16 81 76
Facsimile:    + 33(0) 1 43 16 81 84




 
 
 




--------------------------------------------------------------------------------









or such other address or number as the Offshore Account Bank may notify to the
other parties by not less than fifteen (15) days’ prior written notice.
(e)
The address and fax number of the BPIFAE Agent is:

Address:
BNP Paribas
CIB-COO Office
Transaction Management Export Finance
ACI: CAT04A1
16, rue de Hanovre
75078 PARIS CEDEX 02
France

Attention:    Mrs Sylvie Caset‑Carricaburu / Mrs Brigitte Quintard
Telephone:    + 33(0) 1 43 16 81 69 / +33(0) 1 43 16 81 76
Facsimile:    + 33(0) 1 43 16 81 84
or such other address or number as the BPIFAE Agent may notify to the other
parties by not less than fifteen (15) days’ prior written notice.
(f)
The BPIFAE Agent shall, promptly upon receipt of notice from any party of any
change in the address, facsimile number or Facility Office of such party notify
the other agents thereof and at the request of any party, give to that party the
address or facsimile number of any other party applicable at the time for the
purposes of this Clause 23.2(f) (Addresses for Notices).

24.
Remedies, Waivers and Amendments

24.1
Rights and Waivers

No failure to exercise, nor any delay in exercising, on the part of the Security
Agent or the BPIFAE Agent, any right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy prevent any further or other exercise thereof or the exercise of
any other right or remedy. The rights and remedies provided in this Agreement
are cumulative and not exclusive of any rights or remedies provided by
Applicable Law.
24.2
Amendments

No amendment or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed or approved in writing by the
Borrower, the Security Agent, the BPIFAE Agent and the Offshore Account Bank.
25.
Additional Provisions

25.1
Partial Invalidity

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the Applicable Law of any jurisdiction, such
illegality, invalidity or unenforceability shall not affect:




 
 
 




--------------------------------------------------------------------------------









(a)
the legality, validity or enforceability of the remaining provisions of this
Agreement; or

(b)
the legality, validity or enforceability of such provision under Applicable Law
of any other jurisdiction.

25.2
Counterparts

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
25.3
Benefit of Agreement

(a)
This Agreement binds and benefits the respective successors and permitted
assigns and transferees of the BPIFAE Agent and the Security Agent as permitted
under the Facility Agreement.

(b)
Subject to Clause 22.4 (Resignation and Removal), neither the Offshore Account
Bank nor the Borrower may assign any of their respective rights or transfer any
of their respective rights and obligations under this Agreement, unless
otherwise provided in the Finance Documents or unless the BPIFAE Agent has
approved of such transfer or assignment in writing.

26.
Governing Law

This Agreement, and any non‑contractual obligations arising out of or in
connection with it, shall be governed by English law.
27.
Enforcement

The terms of clause 40 (Enforcement) of the Facility Agreement are incorporated,
mutatis mutandis, herein by reference.
In Witness Whereof this Agreement has been duly executed and delivered as a deed
by the Parties on the day and year first above written.






 
 
 


